Title: To James Madison from Caesar Augustus Rodney, 22 July 1807
From: Rodney, Caesar Augustus
To: Madison, James



Dear Sir,
July 22. 1807.

I have examined the enclosed papers.  As the parties have conflicting claims, & are equally confident on both sides, I would give them a fair opportunity of obtaining a judicial decision of the question.  To accomplish this object, I would advise, with their consent, that a bill of interpleader be filed, on the equity side of the Circuit Court of Columbia District, for the County of Alexandria.  In this bill the United States might be the Complainants, or any person they may make the stake-holder, with the approbation of the parties interested, who would of course be the Defendants.
It is true, that the award is the legal & the statutable, or conventional evidence, for proving to whom the money must be paid.  It is the instrument established by treaty, & you cannot travel out of the record which is final & conclusive as to the persons who are claimants.  No power of appeal or review exists, to correct the errors, or mistakes of the Commissioners.  The money therefore must be paid to the parties in whose favor the award has been made, or to persons who deduce a bona fide title from them.  To be sure, the assignment in this case, having been executed by the parties themselves, is prima facie evidence of a legal right to receive the money.  But if in point of fact the assignment itself be fraudulent, or if "functus officio" having done its duty its validity is destroyed.
I do not mean to intimate an opinion either way on the contending claims  But I make these observations to shew the propriety of a judicial determination of the question.  By this course, if either party desire it, the opinion of the Supreme Court of the U. S. may be taken on the subject.  Yours Very Respecy.

C. A. Rodney

